    Case 2:14-cv-01986-ILRL-JVM Document 151-9 Filed 12/02/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                      *               CIVIL ACTION NO.: 14-01986
                                    *
VERSUS                              *               JUDGE (SECTION “B”)
                                    *               IVAN L.R. LEMELLE
WALTER P. REED, ET AL               *
                                    *               MAGISTRATE (1):
                                    *               JANET VAN MEERVELD
* * * * * * * * * * * * * * * * * * *

                          FED R. CIV. P. 37(A)(1) CERTIFICATE

       The undersigned does hereby certify that his office conferred with counsel for the

plaintiff, Roger Dale Magee (“Magee”) on Wednesday, July 24, 2019, by telephone in an attempt

to resolve the issues concerning the adequacy of the Magee’s written responses to discovery

requests and again following receipt of Magee’s written supplemental responses to discovery

requests, in person, at Magee’s deposition held on October 3, 2019.

       The matter could not be amicably resolved.



                                                    Respectfully submitted:
                                            By:     s/ Alex L.M. Ducros, T.A._____________
                                                    ALEX L.M. DUCROS (Bar No. 32128)
                                                    Assistant District Attorney
                                                    21454 Koop Drive, Suite 2G
                                                    Mandeville, Louisiana 70471
                                                    Phone:        (985) 898-3427
                                                    Facsimile:    (985) 867-5124

                                                    Counsel for Defendant, Walter P. Reed,
                                                    in his former official capacity as
                                                    22nd Judicial District Attorney




                                               1
     Case 2:14-cv-01986-ILRL-JVM Document 151-9 Filed 12/02/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I do hereby certify that on December 2, 2019 a copy of the foregoing Fed. R. Civ. P.

37(a)(1) Certificate was filed electronically with the Clerk of Court using the CM/ECF system.

Notice of this filing will be sent to all counsel of record by operation of the court’s electronic

filing system.

                                             By:    s/ Alex L.M. Ducros, T.A._____________

                                                    ALEX L.M. DUCROS (Bar No. 32128)
                                                    Assistant District Attorney
                                                    21454 Koop Drive, Suite 2G
                                                    Mandeville, Louisiana 70471
                                                    Phone:        (985) 898-3427
                                                    Facsimile:    (985) 867-5124

                                                    Counsel for Defendant, Walter P. Reed,
                                                    in his former official capacity as
                                                    22nd Judicial District Attorney




                                                2
